Citation Nr: 0635359	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include degenerative disc disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1976 to October 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 1999 and July 2001 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
finding that the claim was not well-grounded.  

The veteran's Notice of Disagreement with the June 1999 
decision was received at the RO in June 2000.  The RO issued 
a Statement of the Case (SOC) in October 2000.  The RO 
received the veteran's timely substantive appeal (VA Form 9) 
in December 2000, on which he specifically requested to 
appear for a personal hearing to present testimony before a 
Member of the Board of Veterans' Appeals.  Despite the 
veteran's request, the veteran was not subsequently scheduled 
for the requested personal hearing.  Instead, the RO issued a 
duty-to-assist letter in light of the Veterans Claims 
Assistance Act (VCAA) which became law in November 2000.  The 
RO explained that the veteran's claim would be reviewed again 
because there was no longer a requirement that a claim must 
be well-grounded and his claim was initially denied as not 
well-grounded.  

In a July 2001 rating decision, the veteran's claim was 
denied, based on a finding that there was no nexus between 
the veteran's current back disability and any in-service back 
injury.  

The veteran was not thereafter scheduled for a personal 
hearing before a Member of the Board of Veterans' Appeals.  

In December 2003, the veteran filed a claim to reopen the 
issue of service connection for a low back disability.  The 
RO denied the veteran's claim in an April 2004 rating 
decision, and the RO still had not scheduled the veteran for 
his personal hearing.  It was not until after the veteran 
timely appealed the April 2004 determination, with the 
submission of a February 2005 VA Form 9 that once again 
indicated that the veteran wished to present testimony at a 
personal hearing before a Member of the Board of Veterans' 
Appeals, that the RO finally scheduled the veteran for a 
personal hearing.  

The veteran was thereafter scheduled for a personal hearing, 
and he presented testimony at such a hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2006.  A transcript of his testimony has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection for a low back 
disability is warranted.  The veteran maintains that he 
injured his low back during a parachute jump during service 
in 1979 and that his current degenerative disc disease is 
due, at least in part, to the initial back injury in service 
in 1979.  

The service medical records reveal that the veteran was 
treated for low back pain in January 1978, March 1978 and 
June 1978.  

Post-service private medical records indicate that the 
veteran was treated for back pain in 1992, and he was 
diagnosed with Degenerative disc at L5-S1 and early 
degenerative arthritis of the lower lumbar spine based on x-
ray studies in August 1992.  The record also reflects that 
the veteran subsequently suffered an injury to his back in 
February 1994 and underwent a laminectomy and spinal fusion 
thereafter.  

The veteran was afforded a VA examination in January 1999 
which confirmed current low back disability; however, the 
examiner did not offer an opinion whatsoever, regarding the 
likely etiology of the veteran's low back disability.  

In light of the veteran's in-service treatment for low back 
pain, the objective findings of degenerative disc disease 
before the February 1994 injury, and the veteran's testimony 
that his current back disability is related to in-service 
injury, and that he is in receipt of Social Security 
Disability, the veteran should be afforded a VA examination 
to determine the current nature, and likely etiology of the 
veteran's low back disability.  All pertinent VA and/or 
private treatment records should be obtained and associated 
with the claims file, including any records used by or 
generated by the Social Security Administration relevant to 
his claim for Social Security Disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran, including 
any medical records that Social Security 
has regarding the veteran.  These records 
should be associated with the claims 
file.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for a 
low back disability, not already 
associated with the claims file.  

3.  After all available records are 
obtained, schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the low 
back disability.  The claims folder must 
be made available to and reviewed by the 
examiner prior to the requested 
stud(ies).  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
back disability.  The examiner should 
first identify if any such back 
disability exists, and if so, whether any 
current back disability is related to the 
back pain noted in service.  The examiner 
should provide an opinion, with adequate 
rationale, as to whether it is very 
likely, at least as likely as not, or 
highly unlikely that any current back 
disability had its onset during service, 
based on a review of all of the pertinent 
service medical records, VA and private 
medical evidence in the claims file, 
including, but not limited to, 1992 
evidence showing degenerative disc 
disease prior to the February 1994 
injury.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  

4.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claim.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



